FARMER, J.
Rich appeals his convictions for the crimes of battery upon a person 65 years of age or older, and robbery. In addition, Rich challenges his violent career criminal sentence imposed pursuant to section 775.084(4)(c), Florida Statutes (1997).
We affirm Rich’s convictions. We hold, however, that Rich has standing to challenge the constitutionality of his violent career criminal sentence on the grounds that chapter 95-182, Laws of Florida, the law giving rise to career criminal sentencing, was adopted in violation of the single subject requirement of the Florida Constitution. See Salters v. State, 758 So.2d 667 (Fla.2000)(holding that individuals challenging violent career criminal sentencing provisions enacted by chapter 95-182 have standing to do so if relevant criminal offenses occurred on or after October 1, 1995, and before May 24, 1997).
We, therefore, reverse Rich’s sentence and remand for resentencing in accordance with the valid laws in effect on November 14th 1996, the date on which Rich committed the underlying offenses. See State v. Thompson, 750 So.2d 643 (Fla.1999)(hold-ing that chapter 95-182 violates the Florida Constitution’s single subject requirement); Salters, 758 So.2d at 667 (reversing violent career criminal sentence and remanding for resentencing in accordance with the valid laws in effect at the time the defendant committed his offenses).
AFFIRM CONVICTIONS; REMAND FOR RESENTENCING.
DELL and POLEN, JJ., concur.